Citation Nr: 1503206	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected left ankle disability, rated as 10 percent disabling prior to August 16, 2012, and rating as 20 percent disabling as of August 16, 2012.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from October 1990 to October 1999. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an increased rating for traumatic arthritis of the left ankle. 

In a December 2013 rating decision, the RO increased the evaluation of the left ankle disability from 10 to 20 percent, effective August 16, 2012.

The Veteran was scheduled to appear at a Board hearing in Washington D.C. on April 21, 2014; however, she did not report to the hearing, and has not provided an explanation for her absence.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2014).

The matter was remanded in May 2014 for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's left ankle disability has been manifested by an overall disability picture that more nearly approximates marked limitation of motion of the left ankle when considering pain on motion.  

2.  Ankylosis of the ankle is not shown and the Veteran does not have a severe foot injury or malunion of the tibia and fibula.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for the service-connected left ankle disability have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in June 2008 that informed her of her and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter provided notice of how to substantiate a claim for an increased rating.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains service treatment records (STRs), VA treatment records, the Veteran's correspondence regarding her symptoms and VA examination reports.  The Veteran had VA examinations, and opinions from a Veterans Health Administration (VHA) physician and a QTC examiner were obtained in July 2008, August 2012, and June 2014.  Findings from these reports are adequate for the purposes of deciding the claims on appeal.  The reports provide the range of motion of the left ankle, including whether pain, fatigue, weakness and repetition further limits motion of the ankle.  The Veteran's contentions are noted on the examination reports and objective testing has been accomplished.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Increased Rating - ankle

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The current claim on appeal stems from a June 12, 2008 claim for an increased rating for the service-connected left ankle disability.  It is important to note, however, that the Veteran had previously reported to health care providers in 2003 and earlier that she thought she had arthritis in her left ankle.  However, a January 2003 VA joints examination report noted that despite being told she had arthritis in her left ankle, 2001 x-rays failed to demonstrate arthritis.  The examiner indicated that the x-ray revealed some abnormalities of the medial cortex, which were probably related to the old injury.  Her symptoms included frequent pain, worse with lengthy walking.  In spite of this, however, she reportedly walked one to two miles per day on average and was full-time employed as a transport deputy for the sheriff's department.  Range of motion of her left ankle was slightly decreased, from dorsiflexion of about 10 degrees through plantar flexion of 40 degrees.  The diagnosis was status post left ankle trauma with x-ray from 2001 showing slight thickening of the medial cortex of the syndesmosis between the fibula and tibia, consistent with prior trauma.  

An April 2008 MRI of the left ankle revealed focus of osteochondritis/osteochondrosis within then posterior tibia, subchondral.

At a July 2008 examination provided on a fee basis for VA (QTC examination), the Veteran reported traumatic arthritis of the left ankle.  She told the examiner that the April 2008 MRI confirmed the presence of degenerative joint disease in the left ankle, but the examiner did not have access to that study for review.  

The Veteran reported weakness, stiffness, swelling, instability and pain at the lateral aspect of the left ankle.  According to the Veteran, her pain is constant, but it does not radiate.  The pain, which is aching and sometimes sharp, is elicited with physical activity and relieved with rest.  She reported that on some days she can barely walk for long periods of time without intense pain.

According to the July 2008 examination report, the Veteran was obese, with gait and posture normal.  Examination of the left ankle revealed mild effusion on the lateral aspect of the ankle and palpable tenderness.  There was no evidence of guarding, fracture, deformity, redness, heat, subluxation, locking pain or ankylosis involving the left ankle.  The Veteran could dorsiflex left ankle to 20 degrees (normal), but pain began at 5 degrees.  She could plantar flex to 45 degrees (also normal), but pain began at 15 degrees.  After repetitive motion, the ankle was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of malunion of the os calcis or astralgus.  

Examination of the foot revealed no evidence of any of the following:  pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  

The Veteran was able to stand and ambulate without difficulty.  The examiner opined that the Veteran's left ankle disability moderately affected her ability to perform the usual occupational and daily living activities.  

In a May 2009 statement in support of her claim, the Veteran indicated that her left ankle is in constant pain and it feels like her bones are rubbing together.  

The Veteran underwent another VA examination in August 2012.  At that time, the Veteran had plantar flexion to 25 degrees out of 45 degrees with objective evidence of painful motion at 25 degrees.  Plantar dorsiflexion was to 15 degrees out of 20 degrees, with objective evidence of pain at 15 degrees.  The Veteran's left ankle was not further limited after repetition, but pain on motion was noted, and it interfered with sitting, standing and weight bearing.  There was no laxity or ankylosis of the ankle joint.  The Veteran used a cane to take weight off of her left ankle.  The effect on her occupation was that she had difficulty with prolonged standing or walking as well as going up and down stairs.  The examiner concluded that there were no changes from the previous diagnosis of traumatic arthritis of the left ankle.  

Significantly, however, the examination report shows that the examiner did not perform or order any x-rays or other imaging studies of the left ankle to confirm the diagnosis of arthritis.  Rather, the examiner merely relied upon the previous reports noting this diagnosis; and, as explained above, this diagnosis comes from the Veteran, not confirmed x-ray or other radiographic studies.  

As noted above, the RO issued a rating decision in December 2013 which increased the disability rating from 10 percent to 20 percent for the service-connected left ankle disability, but the effective date of the increase was August 16, 2012, the date of the August 2012 examination.  The RO reasoned that the Veteran's range of motion shown in the earlier, 2008 VA examination was not limited, and therefore a higher rating was not warranted at that time.  However, the RO failed to address the Veteran's pain on motion when considering limitation of motion.  

Importantly, when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle  38 C.F.R. § 4.71a. 

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).
The Board has reviewed all of the evidence in the Veteran's claim file and electronic record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Considering the examination findings in 2008 showing dorsiflexion to 20 degrees, but with pain beginning at 5 degrees; and plantar flexion to 45 degrees, but with pain beginning at 15 degrees, the Board finds that the Veteran's motion of the left ankle more nearly approximates that of marked degree considering the Veteran's pain on motion.  38 C.F.R. § 4.45. 

Thus, the criteria are more nearly approximated for the assignment of a 20 percent rating under Diagnostic Code 5271 and sections 4.40, 4.45, and 4.59, for the entire period covered by this claim because the Veteran's motion of the left ankle has more nearly approximated that of a marked degree since at least July 2008 and her claim for increased was filed in June 2008.  This rating is the maximum rating allowable under Diagnostic Code 5271 for limitation of motion of the ankle.

Other rating criteria have been considered but there is no other diagnostic code that would afford the Veteran a rating in excess of 20 percent for the left ankle disability.  

Specifically, ankylosis of the ankle is rated under Diagnostic Code 5270.  Ankylosis is when the joint is fixed in place and unable to be moved.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  As the Veteran retains motion in her ankle, albeit limited by pain, ankylosis has never been demonstrated; therefore, a rating under this code is not for application in this case.  

The Veteran's left ankle was most recently examined by VA in June 2014.  At that time, the Veteran reported chronic, constant pain with flare-ups of pain on a daily basis.  Prolonged walking and standing worsened the pain, although the Veteran is still able to maintain her employment as a sheriff deputy where she drives, stands and walks quite a bit.  

The Veteran could plantar flex to 40, but pain was noted at 30 degrees.  Dorsiflexion was to 20 degrees with pain at 20 degrees.  There was no additional limitation of motion following repetitive use testing.  There was no laxity and no ankylosis of the left ankle.  The examiner indicated that the Veteran had none of the following:  shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus).  

The Veteran had a post-arthroscopic scar of the left ankle, but it was not greater than 6 square inches and it was not painful or otherwise symptomatic such that a separate rating for painful scar would be warranted.  

The examiner indicated that diagnostic testing revealed bilateral calcaneal spurring of the ankles, but no other significant findings.

The examiner opined that the Veteran's left ankle disability was equal to moderate injury, and found that, without a doubt, her morbid obesity with BMI greater than 49 was increasing the symptoms associated with her left ankle disability.  

While the Board finds that the Veteran's overall symptomatology demonstrates functional loss the equivalent of marked limitation of motion under Diagnostic Code 5271, the evidence does not indicate a severe foot injury under Diagnostic Code 5284, such that a higher rating would be warranted under that code.  The Veteran is able to walk and work as noted by the June 2014 examiner.  The examiner also indicated that the Veteran's left ankle was stable.  There is, in fact, no showing of associated symptoms of the feet; rather, the service-connected disability is one of the ankle.  As such, the most appropriate code under which to rate the Veteran's left ankle disability is Diagnostic Code 5271 for painful motion.  

Ratings under Diagnostic Codes 5003 and/or 5010 for arthritis are provided when the Veteran's limitation of motion is noncompensable and there is x-ray evidence of arthritis.  Assuming for the sake of argument that arthritis is present here (which has not been verified by x-ray), her limitation of motion is compensable under Diagnostic Code 5271 at the 20 percent level; therefore, a rating under that code is the only appropriate option.  Moreover, the arthritis codes do not afford the opportunity for ratings higher than those currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2014).  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that her disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2014).  Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria - specifically limitation of motion due to pain.  The symptoms of the Veteran's service-connected left ankle condition are adequately compensated in the disability rating assigned, and she does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating of 20 percent, but no higher, is granted for the service-connected left ankle disability for the entire period covered by this claim; a rating in excess of 20 percent is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


